Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection under 35 USC 103
Applicant's arguments filed 5 Mar 2021 have been fully considered but they are not persuasive. Applicant asserts, in relevant part, that “Whitman also fails to consider at least the concept of “generating a unique identification code” much less “encoding the unique identification code in an image” or “mapping the received information, the identified purchase transaction record, and the selected refund method to the unique identification code to create a return record” as in the independent claims. This is not persuasive. Whitman paragraph [0182] discloses that an authorization number is obtained by the customer via the merchant’s website, and paragraph [0137] discloses that the authorization number is encoded as a bar code. 
Aside from this argument, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claim 16 has been renumbered as claim 17, and this error is propagated through currently numbered claim 21. Claim 17 should be claim 16, claim 19 should be claim 18, claim 20 should be claim 19, and claim 21 should be claim 20. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 is currently recited as depending from claim 15, which has been canceled, rendering claim 17 indefinite. For the purposes of examination, this is being interpreted as depending from claim 14. Appropriate correction is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites sending a notification to the mobile device responsive to a determination that the purchase transaction number is not located in the user history information. Applicant’s originally filed specification discloses that if the transaction number has not been found in the receipts database, the user must use another return method in paragraph [0030]. The specification also discloses that a customer is notified if the return rules would prevent the return, if the unique identification number is not found, or if the item is unacceptable in paragraphs [0046], [0054], and [0057]. The rules set forth include restriction the number of returns by a single customer within a period of time, previous fraud, or any other fraudulent transactions as in paragraph [0044]. However, there is no disclosure that a notification is sent if the purchase transaction number is not located in the user history information. 
Additionally, there is no disclosure of using the history without a receipt to identify a purchase transaction number. Paragraphs [0028]-[0030] explicitly disclose using the 
Accordingly, claim 4 is rejected under 35 USC 112(a) as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 10-12, 14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0006199 to Grigg et. al. (“Grigg”) in view of U.S. Patent No. 9,292,824 to Freeman (“Freeman”) and in view of U.S. Patent Publication No. 2002/0019785 to Whitman (“Whitman”).
Claim 10
Grigg discloses the following elements: 
A system for efficiently returning an item purchased by a customer from a retail store for a refund comprising: ([0033] system for pre-processing sales returns)
a mobile device comprising: ([0055] consumer device may be a mobile device)
an image acquisition device configured to create a scan of a receipt and a scan of a product code on the item; ([0054] consumer device may include a scanner; [0061] return code may be read by consumer device; [0060] return code may be on electronic receipt; [0062] return code and product code may be the same)
an interface configured to receive return information from the customer
a communication device configured to send the return information to a computing device of the retail store and receive an image encoded with a unique identifier associated with a return record; ([0043] return information may be stored in data storage 138 (see also Fig. 1); [0062] return information is transmitted to merchant device; [0070] return code is transmitted to consumer's computing device, which may be mobile device; [0061] return code is associated with sales return transaction; may include a watermark or an alphanumeric code)
the interface configured to display the associated unique identifier image; ([0061] return code is scanned by POS system off mobile device; return code may include a QR code, barcode, watermark, alphanumeric code; [0070] return code is transmitted to consumer's computing device, which may be mobile device; [0061] return code is associated with sales return transaction; may include a watermark or an alphanumeric code)
a computing device associated with the retail store comprising: ([0062] reading the return code at merchant device results in return information for a particular transaction to be retrieved)
a receipts database having a plurality of prestored receipts and purchase transaction records; ([0062] plurality of receipts stored on application server)
a returns database that stores information about item returns as return records
a backend processor communicatively coupled to an image acquisition device and a mobile device remote from the retail store, the backend processor configured to: ([0027] processor; [0033] application server is coupled with mobile device and merchant device)
receive information from the mobile device, including the scan of the receipt and the scan of the product code; (0060] sales receipt may include transaction number and return code; [0061] consumer may use consumer device to read return code displayed on merchant’s website or electronic sales receipt; [0070] request to return item is received from consumer’s mobile device; [0062] return code and product code may be the same)
process the received information to identify a purchase transaction number;  ([0060] electronic sales receipt issued to consumer includes transaction number, may be used to initiate a return associated with the sales transaction; [0061] return code is read and sales return information is retrieved; [0062] receipts may be stored on application server; correct sales transaction may be selected from stored receipts based on sales return transaction code)
search the receipts database to identify the purchase transaction record in the receipts database associated with the scanned receipt
verify that the item associated with the scanned product code is listed in the identified purchase transaction record; ([0062] sales return information associated with return transaction is transmitted to and received by merchant; information may include electronic sales receipt; customer may select one or more products from transaction for return; [0063] sales return information may include payment information, sales transaction date/number/amount)
 ([0035] users may select credit card, debit card, etc. to execute transaction; [0038] transactions include return transactions)
receive ([0035] users may select credit card, debit card, etc. to execute transaction; [0038] transactions include return transactions)
create a unique identification code; ([0061] return code is associated with sales return transaction; may be associated with a “particular sales return transaction”; return code may include a watermark; [0070] code may be transmitted to consumer responsive to request to return)
encode the unique identification code in an image
map the received information, the identified purchase transaction record, and the selected refund method to the unique identification code to create a return record; ([0062] sales return information associated with return transaction is transmitted to and received by merchant; information may include electronic sales receipt; customer may select one or more products from transaction for return; [0063] sales return information may include payment information, sales transaction date/number/amount)
associate the encoded image with the return record; ([0061] return code may include a watermark)
provide the encoded image to the mobile device; ([0061] return code may include a watermark; may be displayed on consumer’s device via application)
receive a scan of the encoded image from an image acquisition device remote from the customer's mobile device; ([0061] return code is scanned by POS system off mobile device; return code may include a watermark)
convert the scan of the encoded image into the unique identification code; ([0061] return code is associated with sales return transaction; may include a watermark or an alphanumeric code; [0062] return code scan (of [0061]) recalls sale return information)
identify the return record in the returns database using the unique identification code; ([0061] return code is associated with sales return 
and use the information in the identified return record to process the refund using the selected refund method found in the identified return record. ([0068] issue customer refund; [0035] users may select credit card, debit card, etc. to execute transaction; [0038] transactions include return transactions)
Grigg discloses that the user may enter a preferred refund method in [0035] and [0038] as set forth above. Grigg does not explicitly disclose sending a prompting message to the user to enter the preferred refund method. However, Freeman discloses that a message sent to a user may request input as to which refund or crediting option the user prefers. Freeman, col. 4, l. 65 – col. 5, l. 4. Freeman also discloses that the user device is capable of reading a code (col. 3, ll. 20-25), and that the code may be a product code (col. 4, ll. 7-11). It would have been obvious to one of ordinary skill in the art to include in the refund identification method of Grigg the prompt to enter the preferred method as taught by Freeman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The claim is met by Grigg in view of Freeman as set forth above. Nevertheless, in the interest of compact prosecution, Whitman discloses that an authorization number is encoded as a bar code in paragraph [0137], that the return authorization number is encoded on an AKN (no definition provided) form in [0182], [0183], and that the associate scans the AKN form to effect 
Claim 11: 
Grigg in view of Freeman and Whitman discloses the elements of claim 10, above. Grigg also discloses:
an in-store credit database having prestored in-store credit balances coupled to the backend processor, allowing the backend processor to provide a refund as an in-store credit database. ([0054] payment account information is stored; [0057] refund can be issued in form of credit or debit account or store credit)
Claim 12: 
Grigg in view of Freeman and Whitman discloses the elements of claim 10, above. Grigg also discloses:
a credit card processing interface linking the backend processor to credit card companies to provide a refund to a credit card account. ([0035] system is coupled with payment device for credit card transactions; [0057] refund can be issued in form of credit or debit account or store credit)
Claim 14
Grigg discloses the following elements: 
A system that efficiently returns an item purchased in a retail store back to the retail store for a refund, comprising: ([0033] system for pre-processing sales returns)
a communication device that receives return information from a mobile device remote from the retail store; ([0055] consumer device may be a mobile device; [0062] return information is transmitted to merchant device; [0033] application server is coupled with mobile device and merchant device)
a backend processor that identifies a purchase transaction record using the received information, ([0027] processor; [0070] request to return item is received from consumer’s mobile device; [0062] sales return information includes one or more sales transactions, products are presented to consumer for selection for return, return information is transmitted to merchant device)
([0035] users may select credit card, debit card, etc. to execute transaction; [0038] transactions include return transactions)
receives  ([0035] users may select credit card, debit card, etc. to execute transaction; [0038] transactions include return transactions)
generates a unique identification code, ([0061] return code is associated with sales return transaction; may be associated with a “particular sales return transaction”)
encodes the unique identification code into an image, 
maps the received information the identified purchase transaction and the selected return method to the unique identification code to create a return record, and ([0062] sales return information associated with return transaction is transmitted to and received by merchant; information may include electronic sales receipt; customer may select one or more products from transaction for return; [0063] sales return information may include payment information, sales transaction date/number/amount)
stores the return record in a returns database; ([0062] return code scan (of [0061]) recalls sale return information; [0070] sales return information is sent to merchant for later use in effecting return of the product; [0043] return information may be stored in data storage 138 (see also Fig. 1))
wherein the communication device transmits the encoded image to the mobile device; ([0070] return code is transmitted to consumer's computing device, which may be mobile device; [0061] return code is associated with sales return transaction; may include a watermark or an alphanumeric code)
wherein the backend processor receives a scan of the encoded image from an image acquisition device, ([0061] return code is scanned by point of sale (POS) system from mobile device display)
converts the encoded image to the unique identification code, 
identifies the return record in the returns database using the unique identification code, ([0061] return code is associated with sales return transaction; may include a watermark or an alphanumeric code; [0062] return code scan (of [0061]) recalls sale return information)
receives a product code from a scan of the item, (0060] sales receipt may include transaction number and return code; [0061] consumer may use consumer device to read return code displayed on merchant’s website or electronic sales receipt; [0070] request to return item is received from consumer’s mobile device; [0062] return code and product code may be the same)
verifies that the received product code is identified in the identified return record, and ([0062] sales return information associated with return transaction is transmitted to and received by merchant; information may include electronic sales receipt; customer may select one or more products from transaction for return; [0063] sales return information may include payment information, sales transaction date/number/amount)
in response to the verification refunds the cost of the item using the selected refund method found in the identified return record. ([0068] issue customer refund; [0035] users may select credit card, debit card, etc. to execute transaction; [0038] transactions include return transactions)
Grigg discloses that the user may enter a preferred refund method in [0035] and [0038] as set forth above. Grigg does not explicitly disclose sending a prompting message to the user to enter the preferred refund method. However, Freeman discloses that a message sent to a user may request input as to which refund or crediting option the user prefers. Freeman, col. 4, l. 65 – 
The claim is met by Grigg in view of Freeman as set forth above. Nevertheless, in the interest of compact prosecution, Whitman discloses that an authorization number is encoded as a bar code in paragraph [0137], that the return authorization number is encoded on an AKN (no definition provided) form in [0182], [0183], and that the associate scans the AKN form to effect the return in [0228]. See also Fig. 35. It would have been obvious to one having ordinary skill in the art to combine the authorization number and image of Whitman with the return code of Grigg in view of Freeman in order to “provide[s] summary information… so that when the consumer appears at the extension store, the item is able to be matched to the description the consumer provided.” Whitman, paragraph [0163].
Claim 17: 
Grigg in view of Freeman and Whitman discloses the elements of claim 14, above. Grigg also discloses: 
a receipts database having a plurality of prestored purchase transactions; ([0062] plurality of receipts stored on application server)
wherein the backend processor is coupled to the communication device and the receipts database and configured to search the receipts database to find a purchase transaction which matches the scanned receipt. ([0033] system may include merchant interface)

Claim 19: 
Grigg in view of Freeman and Whitman discloses the elements of claim 14, above. Grigg also discloses: 
an in-store credit database having prestored in-store credit balances coupled to the backend processor, allowing the backend processor to provide a refund to the in-store credit database. ([0054] payment account information is stored; [0057] refund can be issued in form of credit or debit account or store credit)

Claim 20: 
Grigg in view of Freeman and Whitman discloses the elements of claim 14, above. Grigg also discloses: 
a credit card processing interface linking the backend processor to credit card companies to provide a refund to a credit card account. ([0035] system is coupled with payment device for credit card transactions; [0057] refund can be issued in form of credit or debit account or store credit)

Claim 1-3, 6-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0006199 to Grigg et. al. (“Grigg”) in view of U.S. Patent Publication No. 2016/0350757 to Bolling et. al. (“Bolling”) in view of U.S. Patent No. 9,292,824 to Freeman (“Freeman”) and in view of U.S. Patent Publication No. 2002/0019785 to Whitman (“Whitman”).

Grigg discloses the following elements: 
A method of efficiently returning an item purchased from a retail store for a refund, the method comprising: ([0050] a return method at a retail store)
receiving information relating to the return of the item from a mobile device remote from the retail store; ([0070] request to return item is received from consumer’s mobile device)
identifying a purchase transaction record on a computing device of the retail store using the received information; ([0062] sales return information includes one or more sales transactions, products are presented to consumer for selection for return, return information is transmitted to merchant device)
([0035] users may select credit card, debit card, etc. to execute transaction; [0038] transactions include return transactions)
receiving  ([0035] users may select credit card, debit card, etc. to execute transaction; [0038] transactions include return transactions)
generating a unique identification code; ([0061] return code is associated with sales return transaction; may be associated with a “particular sales return transaction”)
encoding the unique identification code in an image;
mapping the received information, the identified purchase transaction record, and the selected refund method to the unique identification code to create a return record; ([0062] sales return information associated with return transaction is transmitted to and received by merchant; information may include electronic sales receipt; customer may select one or more products from transaction for return; [0063] sales return information may include payment information, sales transaction date/number/amount)
storing the return record in a returns database of the computing device; ([0062] return code scan (of [0061]) recalls sale return information; [0070] sales return information is sent to merchant for later use in effecting return of the product; [0043] return information may be stored in data storage 138 (see also Fig. 1))
sending the encoded image having the unique identification code to the mobile device; ([0070] return code is transmitted to consumer's computing device, which may be mobile device; [0061] return code is associated with sales return transaction; may include a watermark or an alphanumeric code)
receiving, at the computing device, the encoded image from an image acquisition device located at the retail store via a display on the mobile device; ([0061] return code is scanned by point of sale (POS) system from mobile device display)
converting the encoded image to the unique identification code;
identifying the return record associated with the unique identification code in the returns database using the unique identification code to search the returns database; ([0061] return code is associated with sales return transaction; may include a watermark or an alphanumeric code; [0062] return code scan (of [0061]) recalls sale return information)
Grigg also discloses that the sales return information may include return information, transaction information, and product information (paragraph [0045]), and that refunds are issued as a result of the return (paragraph [0068]). Grigg also discloses that the merchant point-of-sale (POS) system may have a barcode scanner or other reader device (paragraph [0047]), and that merchant POS can communicate with server regarding product type and transaction type (paragraph [0051]). Grigg also discloses that the return code, the product code, and the payment code may be the same and that the return code may be scanned to process the return (paragraphs [0060], [0062]). Under the broadest reasonable interpretation of Applicant’s claims, the return code scanning and the combination product code/return code would disclose Applicant’s product code limitation. Nevertheless, in the interest of compact prosecution, Bolling discloses:
receiving a product code from a scan of the item from the image acquisition device; ([0055] item is scanned by mobile device; [0050] mobile device may be wielded by an employee of the retailer; [0047] mobile devices are in communication with backend computing device and servers)
verifying that the received product code is identified in the identified return record;
and in response to the verification, refunding a cost of the item using the selected refund method based on the identified return record. ([0057] - [0058] if validated, item is refunded; [0061] customer can elect refund method)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the return authorization system of Grigg with the mobile return system of Bolling in order to “enable… returns at locations other than a customer service desk, cash register, or dedicated returns register.” Bolling, paragraph [0006]. 
Grigg discloses that the user may enter a preferred refund method in [0035] and [0038] as set forth above. Neither Grigg nor Bolling explicitly disclose sending a prompting message to the user to enter the preferred refund method. However, Freeman discloses that a message sent to a user may request input as to which refund or crediting option the user prefers. Freeman, col. 4, l. 65 – col. 5, l. 4. It would have been obvious to one of ordinary skill in the art to include in the refund identification method of Grigg in view of Bolling the prompt to enter the preferred method as taught by Freeman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The claim is met by Grigg in view of Bolling and Freeman as set forth above. Nevertheless, in the interest of compact prosecution, Whitman discloses that an authorization number is encoded as a bar code in paragraph [0137], that the return authorization number is encoded on an AKN (no definition provided) form in [0182], [0183], and that the associate scans the AKN form to effect the return in [0228]. See also Fig. 35. It would have been obvious to one having ordinary skill in the art to combine the authorization number and image of Whitman with 
Claim 2
Grigg in view of Bolling, Freeman, and Whitman discloses the elements of claim 1, above. Grigg also discloses: 
creating a connection between the backend computing device to the mobile device; ([0033] application server connected via network to consumer’s mobile device)
and obtaining a purchase transaction number relating to the purchase of the item from the mobile device. ([0060] electronic sales receipt issued to consumer includes transaction number, may be used to initiate a return associated with the sales transaction; [0061] return code is read and sales return information is retrieved)
Claim 3: 
Grigg in view of Bolling, Freeman, and Whitman discloses the elements of claim 2, above. Grigg also discloses:
scanning a receipt to identify the purchase transaction number. ([0060] sales receipt may include transaction number; [0061] consumer may use consumer device to read return code displayed on merchant’s website or electronic sales receipt)
Claims 6, 7, and 8: 
Grigg in view of Bolling, Freeman, and Whitman discloses the elements of claim 1, above. Grigg also discloses that the POS system may process payments in the form of credit card (paragraph [0049]) and store credit (paragraph [0057]), and that processing the sales return 
electronically interacting with a credit card processing system in a compatible electronic format to credit an account of a customer's credit card. ([0061] credit may be tendered to stored credit card)
electronically interacting with an in-store credit database of the computing device of the retail store in a compatible electronic format to credit a customer’s in-store credit account. ([0061] credit may be applied to in store account)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the return authorization and refund system of Grigg with the mobile return and refund system of Bolling in order to “enable… returns at locations other than a customer service desk, cash register, or dedicated returns register.” Bolling, paragraph [0006]. 
Neither Grigg nor Bolling explicitly disclose refunding in cash. However, Whitman discloses issuing refunds by cash in paragraph [0186]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the mobile device return system of Grigg in view of Bolling with the system for returning merchandise of Whitman in order to allow on-line retailers to partake in cash transactions. Whitman, paragraph [0121]. 
Claim 21: 
Grigg in view of Freeman and Whitman discloses the elements of claim 14, above. Grigg also discloses that the system can provide information regarding the return to the merchant and 
wherein the backend computing device provides a real-time status of the return of the item through the mobile device. ([0054] confirmation of validation of receipt information is sent to mobile device; [0062] return receipt is transmitted to customer after return is complete)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the return authorization system of Grigg in view of Freeman and Whitman with the mobile return system of Bolling in order to “enable… returns at locations other than a customer service desk, cash register, or dedicated returns register.” Bolling, paragraph [0006]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0006199 to Grigg et. al. (“Grigg”) in view of U.S. Patent Publication No. 2016/0350757 to Bolling et. al. (“Bolling”) in view of U.S. Patent No. 9,292,824 to Freeman (“Freeman”) in view of U.S. Patent Publication No. 2002/0019785 to Whitman (“Whitman”) and in view of U.S. Patent Publication No. 2016/0321661 to Hammond et. al. (“Hammond”).
Claim 4: 
Grigg in view of Bolling, Freeman, and Whitman discloses the elements of claim 1, above. Grigg also discloses:
receiving driver's license information associated with a user of the mobile device; ([0063] sales return information may include consumer signature)
searching the computing device of the retail store for user history information using the received driver's license information; ([0062] sales return information is received by merchant; system stores multiple receipts associated with consumer)
determining whether the purchase transaction number is located in the user history information; ([0062] sales return information associated with return transaction is transmitted to and received by merchant; information may include electronic sales receipt; customer may select one or more products from transaction for return; [0063] sales return information may include payment information, sales transaction date/number/amount)
 ([0066] system can send notifications to consumer through user application)
and responsive to a determination that the purchase transaction number is located in the user history information, creating the return record. ([0062] sales return information associated with return transaction is transmitted to and received by merchant; information may include electronic sales receipt; customer may select one or more products from transaction for return; [0063] sales return information may include payment information, sales transaction date/number/amount; [0043] return information may be stored in data storage 138 (see also Fig. 1))
Because the responsive limitations are recited in alternative condition precedent format, the claim is met. When a method claim has contingent limitations, only steps that must be 
Nevertheless, in the interest of compact prosecution, Grigg discloses that the system may send alerts to the user through the user application running on the mobile device in paragraph [0066]. Grigg does not explicitly disclose sending a notification to a mobile device if the item is not located in the user history. However, Bolling discloses that if the receipt information cannot be validated, the mobile session is terminated in paragraph [0053]. Bolling also discloses receiving an indication that the item information is not stored in a server in paragraph [0008]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the return authorization system of Grigg with the mobile return system of Bolling in order to “enable… returns at locations other than a customer service desk, cash register, or dedicated returns register.” Bolling, paragraph [0006]. 
Grigg also discloses that the consumer device may include a magnetic strip reader, a barcode scanner, and/or a character recognition device in paragraph [0054]. Driver license information is not inherently a driver’s license number, and a signature associated with the consumer fairly discloses driver’s license information as shown above. Nevertheless, Hammond discloses using a driver’s license number as an alternative to a receipt identifier for return authorization in paragraph [0084], and that identification information may be keyed in, read electronically via magnetic stripe, barcode, or other smart card reader, or otherwise input “using any of a wide variety of other input technologies” as in paragraph [0114]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the ability to scan a driver’s license for return authorization as taught by Hammond .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628